Citation Nr: 9921524	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-29 492 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material has been received to reopen a claim 
of entitlement to service connection for a skin disorder, to 
include as secondary to PTSD.

2.  Whether new and material has been received to reopen a claim 
of entitlement to service connection for a low back disorder. 

3.  Entitlement to assignment of a higher disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and E.M.


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from October 1969 to August 1971. 

This matter has been certified on appeal to the Board of 
Veterans' Appeals (Board) from and May 1997 and October 1997 
determinations by the Pittsburgh, Pennsylvania, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
personally appeared and testified at a May 1999 hearing before 
the undersigned member of the Board.

The issue of entitlement to a higher disability rating for PTSD, 
currently rated as 10 percent disabling, will be addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  By rating decision in March 1972, entitlement to service 
connection for a skin disorder was denied; the veteran did not 
initiate and complete and appeal from that determination. 

2.  By decision in July 1991, the Board denied entitlement to 
service connection for a low back disorder. 

3.  By rating decision in December 1995, a request to reopen the 
veteran's claims of entitlement to service connection for a low 
back disorder and a skin disorder was denied on the basis that 
new and material evidence had not been received; a notice of 
disagreement was received, but an appeal was not completed by the 
filing of a timely substantive appeal.

4.  Evidence associated with the record since the December 1995 
rating decision constitutes new and material evidence because it 
bears directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly decide 
the merits of the claims of entitlement to service connection for 
a low back disorder and for a skin disorder.

5.  The record includes medical evidence of a nexus or link 
between a current skin disorder and the veteran's period of 
active military service.

6.  The record includes medical evidence of a nexus or link 
between a current low back disorder and the veteran's period of 
active military service.

7.  The veteran suffers from a skin disability which had its 
inception during his period of active military service.

8. The veteran suffers from a low back disability which had its 
inception during his period of active military service.


CONCLUSIONS OF LAW

1.  The March 1972 rating decision which denied entitlement to 
service connection for a skin disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  The July 1991 Board decision which denied entitlement to 
service connection for a low back disorder is final.  38 U.S.C.A. 
§§ 7103, 7104 (West 1991). 

3.  The December 1995 rating decision which denied the veteran's 
request to reopen his claims of entitlement to service connection 
for a skin disorder and a low back disorder is final.  
38 U.S.C.A. § 7105(c) (West 1991).

4.  Evidence received since the December 1995 rating decision is 
new and material, and the veteran's claims of entitlement service 
connection for a skin disorder and a low back disorder have been 
reopened.  38 U.S.C.A. § 5108 (West 1991); C.F.R. § 3.156(a) 
(1998).

5.  The veteran's claims of entitlement to service connection for 
a skin disorder and a low back disorder are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

6.  The veteran's skin disorder was incurred during his active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (1998).

7.  The veteran's low back disorder was incurred during his 
active military service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes at the outset that a March 1972 rating 
decision denied entitlement to service connection for a skin 
disorder.  As the veteran did not appeal, the March 1977 rating 
decision became final.  38 U.S.C.A. § 7105(c).  

The record also reflects that a November 1989 rating decision 
denied the veteran's claim of entitlement to service connection 
for a low back disorder.  However, the veteran initiated and 
completed an appeal of that determination to the Board.  In a 
July 1991 decision, the Board denied the appeal on the low back 
issue.  The July 1991 Board decision is final.  38 U.S.C.A. 
§§ 7103, 7104.  

The veteran subsequently requested a reopening of his skin 
disorder and low back disorder claims, and by rating decision in 
December 1995, the RO found that there was no new and material 
evidence to warrant reopening of the claims.  The veteran's 
representative filed a timely notice of disagreement in August 
1996 and requested that the matter be processed accordingly so an 
appeal could be perfected.  In May 1997, a supplemental statement 
of the case was issued addressing, in part, the skin disorder and 
low back disorder issues.  However, a timely substantive appeal 
was not received, and the December 1995 rating also became final.  
38 U.S.C.A. § 7105(c).  

In an October 1997 determination (documented in a supplemental 
statement of the case that same month), the RO again found no new 
and material evidence to reopen the skin disorder and low back 
disorder claims.  Notices of disagreement as to both issues were 
received that same month.  Statements of the case were issued in 
August 1998, and a substantive appeal addressing both issues was 
received to complete the present appeal in September 1998.  The 
issues are now properly before the Board for appellate review of 
the RO's determination not to reopen the claims. 

Except as provided for in 38 U.S.C.A. § 5108 (West 1991), when a 
claim is disallowed by an agency of original jurisdiction, the 
claim may not thereafter be reopened and allowed, and a claim 
based upon the same factual basis may not be considered.  
38 U.S.C.A. § 7105.  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
claim shall be reopened and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108.

When a veteran seeks to reopen a final decision based on new and 
material evidence, a three-step analysis must be applied.  Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. West, 12 Vet. 
App. 203 (1999); Elkins v. West, 12 Vet. App. 209 (1999).  The 
first step is to determine whether new and material evidence has 
been received under 38 C.F.R. § 3.156(a).  Secondly, if new and 
material evidence has been presented, then immediately upon 
reopening the veteran's claim, the VA must determine whether the 
claim is well-grounded under 38 U.S.C.A. § 5107(a).  In making 
this determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to be 
well grounded, then the merits of the claim may be evaluated after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(a) has 
been met. 

New and material evidence means evidence not previously submitted 
which bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge, 155 at 1363.  Further, when determining whether the 
claim should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  

The Court has also held that in order to reopen a claim, there 
must be new and material evidence presented or secured "since the 
time that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the merits."  
Evans v. Brown, 9 Vet.App. 273, 285 (1996).  Accordingly, the 
Board must consider whether new and material evidence has been 
received since the December 1995 rating decision.

I.  Skin Disorder.

The evidence of record at the time of the December 1995 rating 
decision consisted of the following: the veteran's service 
medical records (SMRs), which showed that the veteran was seen 
for skin rashes of the chest and neck, variously diagnosed as P. 
Rosea, tinea versicolor, and contact dermatitis, once in October 
1969, once in November 1969, and once in June 1971; and a 
February 1972 VA treatment record, which showed the palms were 
dry with thickened cornerum, accompanied by areas of 
disquamation.  Also of record was a February 1989 physical 
examination report from the Clarion Psychiatric Center, which 
noted the veteran complained of an intermittent rash that began 
in the service, but there was no objective finding of any rash.  

The relevant evidence associated with the claims file subsequent 
to the December 1995 rating decision consists of the following:  
VA treatment records for the period March 1982 to November 1983 
showing the veteran was diagnosed and treated for tinea 
versicolor over the back and chest; a March 1989 psychiatric 
clinical record noting that the veteran had a rash on the neck, 
suggesting it was neuro dermatitis and/or tinea versicolor; notes 
from a September 1994 VA examination, which reported the veteran 
had pigmented lesions on his back, chest, and arms; a November 
1994 VA dermatology treatment record notes that the veteran 
complained of a 25 year history of skin rashes, that he suffered 
from multipigmented pustules of the trunk area and arm, and noted 
an impression of tinea versicolor; and the veteran's August 1996 
RO hearing testimony, in which the veteran claims he was seen in 
1976 at the Oakland VA medical center for a rash on his neck and 
back.  

The Board concludes that new and material evidence had been 
submitted since the December 1995 rating decision, in the form of 
the various medical records for the period March 1982 to November 
1994, showing the veteran suffered from a persistent skin rash, 
which was diagnosed on several different occasions as tinea 
versicolor.  As such evidence bears directly and substantially 
upon the specific matter under consideration, is not cumulative 
or redundant of evidence previously submitted, and is so 
significant that it must be considered in order to fairly decide 
the merits of the claim, the claim is hereby reopened.  38 C.F.R. 
§ 3.156(a).  

The Board also finds that such evidence makes the veteran's claim 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the veteran has presented a claim that is plausible; capable 
of substantiation or meritorious on its own.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Board is also 
satisfied that all relevant facts have been properly developed.  
No further assistance to the veteran is required to comply with 
the duty to assist the veteran mandated by 38 U.S.C.A. § 5107(a).

Moreover, in light of the fact that the evidence of record, as a 
whole, shows the veteran was diagnosed with tinea versicolor 
during service in October 1969, that he was seen within one year 
after service in February 1972 for some sort of dermatological 
disorder, and that he was again diagnosed for tinea versicolor or 
other dermatological disorder multiple times over the time period 
March 1982 through November 1994, there is sufficient evidence to 
award service connection on the merits for as skin disorder on 
the basis of continuity of symptomatology.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.102, 3.303, 3.304.  

Applying the benefit-of-the-doubt doctrine outlined in 38 
U.S.C.A. § 5107(b) and Gilbert v. Derwinski, 1 Vet. App. 49 
(1990), the Board finds that entitlement to service connection 
for a skin disorder is warranted on the basis of inception during 
service.  In view of this finding, the Board need not address the 
secondary to PTSD theory of recovery which has been presented as 
an alternative argument by the veteran and his representative. 

II.  Low Back Disorder.

The evidence of record at the time of the December 1995 rating 
decision consisted of the veteran's SMRs, which showed he was 
seen for complaints of lumbar back pain in August 1991, 
accompanied by an impression of lumbar strain with myalgia.  The 
SMRs also included an August 1991 examination upon separation 
from service, which clinically evaluated the veteran as suffering 
from "lumbar back pain."  At the time of this July 1991 Board 
decision, the record did not include any direct medical evidence 
that the veteran suffered from an post-service low back pain or 
disability.  Also of record was a March 1995 VA psychiatric 
examination report noting that the veteran complained of low back 
pain, and other VA psychiatric treatment records in 1995 
indicating the veteran complained of back pain.

The relevant evidence associated with the claims file subsequent 
to the December 1995 rating decision include various private 
physical examination reports, clinical records, and radiological 
studies - for the period July 1983 to July 1998 - revealing that 
the veteran suffers from low back pain due to degenerative 
disease of the lumbar spine.  At least one of the private medical 
records suggests a link to an inservice back injury.  As such 
evidence bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant of 
evidence previously submitted, and is so significant that it must 
be considered in order to fairly decide the merits of the claim, 
the claim is hereby reopened.  38 C.F.R. § 3.156(a).  

The Board also finds that such evidence makes the veteran's claim 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the veteran has presented a claim that is plausible; capable 
of substantiation or meritorious on its own.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Significantly, the Board 
notes a April 1996 letter from John M. Karian, M.D., P.C., a 
private physician, who stated a review of the veteran's medical 
history of low back pathology since service and explained that 
the veteran continues to suffers from chronic symptoms of low 
back stiffness, aching radicular discomfort, and limitation of 
activities, due to degenerative disease of the spine at L4-L5 and 
L5-S1.  Dr. Karian opined that "[i]n reviewing the temporal 
sequence of ... events, it is my feeling, with a reasonable degree 
of medical certainty, that [the veteran] sustained his spinal 
injury while engaged in combat in Vietnam."  Such letter 
constitutes medical evidence of a nexus to service and, as such, 
is sufficient to well-ground the claim.  

The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist the veteran mandated 
by 38 U.S.C.A. § 5107(a).

Looking to the merits, the Board has considered Dr. Karian's 
April 1996 letter - in conjunction with the medical evidence of 
an injury to the low back in service, and the rest of the medical 
evidence showing the veteran currently suffers from a diagnosed 
low back disability - and concludes that the evidence now shows 
that the veteran suffers from a current low back disability which 
is related to an inservice injury.  In other words, service 
connection on the basis of inception during service is warranted 
for a low back disorder.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 
3.303, 3.304.  


ORDER

Entitlement to service connection for a skin disorder is 
warranted.  Entitlement to service connection for a low back 
disorder is warranted. To this extent, the appeal is granted.


REMAND

The Board observes that at the time of the May 1997 RO 
determination granting the veteran service connection for PTSD 
and assigning a 10 percent disability rating therefore, the most 
recent VA psychiatric examination report of record was dated in 
March 1995.  The Board also notes that during his May 1999 
hearing, the veteran testified that his PTSD symptoms are more 
severe than the 10 percent disability rating he is currently 
assigned, and his accredited representative specifically 
requested that a new VA psychiatric examination be performed to 
assess the current level of the veteran's disability.  

Under the particular circumstances of this case, the Board 
believes that the medical evidence pertinent to the veteran's 
PTSD is not adequate to allow for proper appellate review and 
that additional development is necessary.  

Accordingly, the PTSD issue is hereby REMANDED to the RO for the 
following actions:

1.  Any VA medical records (not already of 
record) documenting ongoing PTSD 
treatment/therapy should be associated with 
the claims file. 

2. The veteran should be scheduled for a 
comprehensive VA psychiatric examination in 
compliance with the Diagnostic and 
Statistical Manual of Psychiatric 
Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV), including 
the assignment of a Global Assessment of 
Functioning (GAF) score, to determine the 
current severity of the veteran's service-
connected PTSD, and, if possible, to assess 
any fluctuations in the severity of his 
PTSD since the March 1995 VA psychiatric 
examination.  It is imperative that the 
claims file be made available to, and be 
reviewed by, the examiner in connection 
with the examination.  All tests and 
studies deemed necessary should be 
accomplished. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the currently assigned 
disability rating accurately reflects the 
severity of the veteran's PTSD 
symptomatology at present, and, if 
possible, whether this disability rating 
has been appropriate at all stages since 
its assignment.  The rating criteria prior 
to and since November 1996 should be 
considered and the most favorable applied 
to the veteran's PTSD evaluation.  

4.  If the RO's determination is adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case and given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

The purposes of this remand are to assist the veteran in the 
development of his claim and to ensure an adequate medical record 
for appellate review.  The Board intimates no opinion as to the 
ultimate disposition of the appeal.  The veteran and 


his representative are free to submit additional evidence and 
argument in connection with this appeal. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

